abuse its discretion by finding that appellant's conduct was not as good as
                required by the conditions of his probation and revoking his probation.
                             Second, appellant argues that the district court abused its
                discretion by revoking his probation because the plain language of the
                condition which prohibited him from possessing sexually explicit material
                required that his probation officer deem the material inappropriate before
                he could be revoked for possessing it. Such a reading of the condition
                would produce an absurd result, see Wilson v. State, 121 Nev. 345, 357,
                114 P.3d 285, 293 (2005) (this court construes statutory language to avoid
                absurd results); however, even assuming that appellant's reading of the
                condition is correct, his probation officer testified that she explained to
                him on multiple occasions that he was to possess or view no sexually
                explicit or pornographic material whatsoever. We conclude that the
                district court did not abuse its discretion by finding that appellant's
                conduct was not as good as required by the conditions of his probation.
                See Lewis v. State, 90 Nev. 436, 438, 529 P.2d 796, 797 (1974).
                             Third, appellant argues that the district court abused its
                discretion by revoking his probation because all of his exposure to sexually
                explicit material was a result of his employment, which was approved by
                his probation officer and his sexual therapist. The district court conducted


                . . . continued

                materials did not constitute possessing them and that the parties resolved
                this dispute in a way that "both sides could live with." Appellant failed to
                provide this court with information regarding this resolution. See Greene
                v. State, 96 Nev. 555, 558, 612 P.2d 686, 688 (1980) ("The burden to make
                a proper appellate record rests on appellant.").


SUPREME COURT
        OF
     NEVADA

                                                     2
(0) 1947A


                                                                                          V;SMIlla
                multiple hearings related to this issue and listened to testimony from
                appellant's probation officer, his sexual therapist, and a social media
                expert, and ultimately concluded that appellant's exposure to sexually
                explicit material went above and beyond that which was incidental to his
                employment. This contention is supported by the record. We conclude
                that the district court did not abuse its considerable discretion by finding
                that appellant's conduct was not as good as required by the conditions of
                his probation.
                            Having considered appellant's contentions and concluded that
                they lack merit, we
                            ORDER the judgment of the district court AFFIRMED. 2



                                                                     '   J.
                                        Hardesty


                                                                                          J.
                 arraguirre Q                              Cherry


                      2Appellant  also argues that the condition of his probation which
                prohibited him from possessing sexually explicit material was
                unconstitutionally vague because sexually explicit material was not
                defined. Appellant waived a challenge to the constitutionality of this
                provision by failing to raise it on direct appeal from the judgment of
                conviction. See United States v. Stine, 646 F.2d 839, 846 (3d Cir. 1981)
                (noting that challenges to the constitutionality of probation conditions
                must be raised on direct appeal); Franklin v. State, 110 Nev. 750, 752, 877
                P.2d 1058, 1059 (1994) ("[C]laims that are appropriate for a direct appeal
                must be pursued on direct appeal, or they will be considered waived in
                subsequent proceedings."), overruled on other grounds by Thomas v. State,
                115 Nev. 148, 979 P.2d 222 (1999).


SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
cc: Hon. Connie J. Steinheimer, District Judge
     Washoe County Public Defender
     Attorney General/Carson City
     Washoe County District Attorney
     Washoe District Court Clerk




                                   4